                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

WILLIE CLAY SMITH                                                       PETITIONER
ADC #77558


VS.                           5:19-CV-00002-JM-JTR


WENDY KELLEY, Director,
Arkansas Department of Corrections                                    RESPONDENT


                                       ORDER

      Pursuant to Rule 5(c) of the Rules Governing Section 2254 Cases in the

United States District Courts, Respondent is directed to file, within fourteen (14)

days of this Order, the transcript from Petitioner’s state court criminal trial.

      IT IS SO ORDERED this 17th day of July, 2019.



                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
